                                                                              CLERK'
                                                                                   a oFglcE U.
                                                                                             2.DI:Z œ gr
                                                                                      AT DANM LLE,VA
                                                                                           FILED
                           UNITED STATES DISTRICT COURT
                           W ESTERN D ISTRICT OF VIR GIN IA                           N0V -2 2218
                                   DANVILLE DIVISION                                JUL        ,   EY
                                                                                   BK          .
                                                                                          DE       CL K


U N ITED STA TES OF A M ERICA ,

       Plaintiff,                                        Crim inalA ction N o. 4:18CR00009-1

V S.                                                     B y:    H on.Jackson L.Kèiser
                                                                 SeniorU.S.DistrictJudge
M ATTHEW CAESAR FERGUSON ,

       Defendant.

                                           ORDER

       Thiscaseisreassignedto thedocketoftheHonorabléM ichaelF.Urbanski,ChiefUnited

StatesDistrictJudgefortheW esternDistrictofVirginia,forf'
                                                        urtheraction.

       The Clerk is directed to send certified copies ofthisOrder to a11cotm selofrecord.

       ENTER:This       = day ofN ovember, 2018.

                                       '


                                           '-
                                            ...                              'e'
                                                                               '
                                                '
                                                  r
                                                    !.
                                           SE OR                ITED STA TES DISTRICT JU D GE
